 

Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 1 of 24 PagelID #: 287

D’ARGENT COMPANIES

DEVELOPMENT & CONSTRUCTION

Table of Contents

IFRTODUCTION veissccsvsnosscsvsnsensessnsicuscsvasuestisuscsccsscvacassacseiyeieduvacasavniseapsenuevDrURsdicstioiesetssvoucesriscnunaessosaessacsaederscere eos 4
WCCO ING sss careaasccanaccicccascanesiziaeessacsssuuncaassaiacis dung idavestseneceenssi¥ewse4s ooh TOeesVURSVOSRUNEWea er es¥ssSebpcaneveesecnstedensedis/se 4
Mission StateMent.........csssrcccccsssssssscserserscsssvsreecssvsnsssessserasssessscsecconsesesessneesessessaseucnssassesecsnoasessossnonssesesses 4
VISION StAtEMERNE .........sssccccscssrrrsecesssreeseccesseecesessnsesesssesesessssasevesnceescessecssessasessvessasseaseenenseesunsuuessasenenneseseas 4
Value Statement ......ccccccccsccccccscccccsessssssssreecesesecssscssnsaccsssevensnensneseneesesepegnssuoescssesseceeenesenansaasaasenseeeeesesees 4
Measuring SUCCESS........sscssscoorssessrseressscssevsscessossssscceesonsesnsossscesaconsnsssnsassssesssonscsoneesnsssnasssnscseaescesasssosaseces 5
FISCOLY sssssssscovssssovsovavesessessscssesssvscssnayoosesosasssssseessonsseoasesttedacssnoasnenesssecgessonssansosntedateseascnosenpsenosydaeedeessenecsens 5
Disclaimer ......cscccccsocosssccsssccssscccssssssscccssessossenscnscesssescossccnesevsescegaceescncesssscessucessecssscesoanevensesenseeosossoocssasenseee 5

Company POIicie .........s.sssssseressssessssesesessenessesenscesssesenseassenssassusssesecssscseesenesescessnecaessscacuasassccesseecenesnenaeaensanses >
Equal Employment Opportunity ........cccseseceseeesenenenenensrstersescscscsssrssssssesesssssnenenensnanenananesasasssssseneensnansnsnees 5
Disability ACCOMMOATION......ccscsssceseseseseseseseseseseneneneneneenesneesessesesanecsestenseensescenscagasnsnsnasesesesseneseesessens 6
HAFASSMENKL......ccccocsccsessscsccecssscsscsvssssccsssssceccssssseesessscccesssseessnsnseeceeassesssnessscnscssessensscessceaseeceesaaaesesegnanacaeer ens 6
VIOIONCE ..ccccsscoccssscservsssescscsssssnssvecsssccscsscssssesscssesecenerssconssssssenseeassasoacenencsascnscsousunsccseccsssessoaaseasonnensesenenessees 7
Substance ADUSC.......cceccessesscsscsssescessesscsscessessvsevscssseseesesessensersessseaseaseesensarseasensensenreacensenseeaeanevaessesonsases 8
SMOKING cescsssesessesessecscsscscsvssvesssevensennenesusancnecnecncsessessensseenesssensnseneguccnscnsancncsssanseueneesensrassacsennenssuananensenseees 8
DreSS COC vcsceccssscecesssesssescscscscscscsssevscasssscsssesceceessnsansecessacscsssususeseseseaescaeseasnesenensananssesensncscusensssareceneneseese 8
Code Of COMAUCE ..sesessessssesescsessesesesesesesesesssseseseneseesaenensacscensnsnsssasseassssssaenenenennensnanenenensnansansncnenesesesessacaeeees 9
Company Property....s.sssssssssseccsscssssssnsesssenssensesenscnnnssnsesnsecnssssnsenscenscsensssuserascnasseuscnnecansconscunacansonneqnsasannts 10
Confidentiality .....ccssessscssscsessssssessessssssessecnscnssesessseenecnsssssesssenssnnccnncnnecunscsssussenucansavecsnenscanennecanennenassnaganees 10

Employment Basics .......cvsessssssssesessssoensssscsnsnessessnnssecncnnnsesensnsscsenanesseennessennnanssccnnanssecgnassscenanssaccnuscnsnnasenenayess 1
Employment on an At Will BaSiS .....cccsscecscsscsecsscescssccecesscessssecsecensesesneenensseansessnsesseansessesessssoaeeessegeeseenes 11
 

 

Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 2 of 24 PagelID #: 288

IF IMMigration REFOFM POLICY cccccccccccscecsssscsesesssvesesvoveveseevavevevesvavevesvevasavaveveeesvaveveevevees idea pepidentwewanes Lod
Personal INnfOrMation ....c.cccccssecesessesvesesvseesecsesvseveveevsvsnveveevavsnseveseaveevensveavevvavs Ad
CY UOTE CORTON TBS css micacnauaianticainninmnneNediaiaalannnnNianncnaieaanaNimnaansnnRinitl ia.
WOK SCHOO U16S e2iicix sssrarmnuarnnaerninana aoieraia RANI RRA Re Wad
MEAT ANG: Rest POTOOS savccscsssssseasusccavencivviedeatnnevevieestereautbes sill ncanevaciaptaiseseteaimeevaceuriaaetetewiend entrar nea 12
Accommodations for Nursing Mothers ...cccsccsccssssessssssvessssesvessseesessesssnessssevessesesseervecsrsessvsersvseseeecaravencees 12
PACA TY essence cisccatcivsecnvsyswoee ss avebesnvewonsetesctonentontecrsexverenvsensveencarareactnnesnesvsbevendvessnitesacsetvedtioaniits 13
ONS YS Ssssstetsss cassis ostsenssbvereesavvessoonsnstseszsvacsusetsesevevvausensuaxayesvvewensbeevensvansovnuvesesesveversessevoousvuucsssesennvoenedrte 13
LATTE OTT eee asc ccsass teal ons etavstneiubeniaiybvastenszavsacluntcstans ass ude otiaandey urlanneiosss beans bersieTiannr bust gltusysStbanspeowsizel 13
Religious ACCOMMOAALION .........cccsessessesseessesessnesecsscsussessucsussusssesnssessussucsussussessveaseseeacancensausaneaeeneansneeneenes 14
JUPYI DULY LOSVE......scnsevenseresenevsesvevenssontesscvssssieaesssdsuviusasensbesueusvaevovouvevessenesessevsvnsbesassayasbasestsoncvsessvevessscosoe 14
Military LOaVE oo... cc esccesesescsscsescesesescscscscsvavssscacasaceuvevavavavavavavasavassavavavavavavavssucsavavavavaseseavavacansesscarereees 14
WAVE 2220s io csantonensatoncarenevanes evouedadsececaynecttcestepeet eck sasagursuusbenssoasSassstests suvesasaussnasiy eeuie eseuca ttavasasvyrqexonnays 16
Personal Phone Calls, Mail, & E-mails ........c.ccccccsccccescececceccscecesecscsccsecsssassevacsacsacsersecsevaceacaseasneesseeeetense 16
Performance REVICWS ........csssessessesssssssssseseesessssnsssssesaesassnssusssesssucsecsssvesecassusancassusassnsscacsutseeucaeenssesuessenees 17
DISCIPIM ay. PROCOSS casscrcncsssnsnssepsesncsainasose’seevathevedesadssuaVercosvavwskcovueaveusssserdiewsva teurevevei veveaderelsaveseonsexees 17
Termination/ReSignatlOn scesscssiscsscxcsseceacecsccstsacesanceiesseoeeenocecenececnasecenvercacsscnssevseveasoceeseecensonesavorsesvonsousweres 17
COMPENSATION issdcecisisccssustuscesacsvessanesteeveussteyesnsstesssscspesas0scisesaiecestacesincntooastecereaenrecnsvsedoennearaseeracsaanseenesesvores 18
Reporting: TIM! Wore ah ssssscssscies<sossscssavssuvsucosessqosesstsceviasoessieasiesessnsaceed suse ious siadsettinadesdtecistacensbecesseariezes 18
RECORCING TMG) sadsscdesecstpisets acces Seabesieceeodulsucavenyadet custeceonsyoseusesanecausaassssiaeeassatvscdesssaxsssved nei geasatseeceeee eases 18
PRE Ul cate Pea yes cki case tosay Soasva eos cs vooscacd putusl Seas hc outer ete cee EL ca BUD eccrine resesteraeraeae Cuavtmtge 19
VON EVA xaeada nage tteer tect tensntencteoabvas salen tos Ua, Uanauaecaecheretesede OIITE eNO Ley staerant he bes recto task encaelgsecy-aeeetiae 19
GarniSMIMeNnGOl Wass... ccccescssscenencuezexorecnaneachsaactatarses tne steee heii MwvEsaiS has tunabeseitlestaae oa Ot tvess eee eva ttuccenes 19
Pay CHECK DEOUCHIONS sesessssezeccascavasieescsecatersesccensdscrecansvasnscosnnscdusn conus sub ba ckvusutasdivelatsasiah aes lasvedvavesusiemieve 19
Employee: BENSLIUS sstessssvsessssscssstssscsccrucstassseasyeistad sasesvcaiseass atoneiee sta dosetseveetxssnivodastsovenvallodidiavstatausiaeveitecceass 20
Social Security: &, MOdICALEe sisssisvsscccsassicseseasiectsersscavicascestussuesslotas) sasc0Se¥eecseunssoreatecavceesnecouaceeleteseanl csoascas 20
Unemployment Compensation sarssvcssess siscssrgnvscsacsscapsssencussecatsegeanveesstvs0e06assesdekcbooeendavennessivasneevedsrianadcavedan 20
Supplemental Workers: Compensation Pay ssssssisssscsesvcsscecssvsessncsy sevoaseve ssdsiasdsetsessseesavseseneseedaecoeicencnvaraen 20
Tultion REiIMbDUrsementssssssassesevecesssudscacessorecasancesesesucugisvarssosnaeestansynatar a iaasessouisasin saa sonteovauesecaPanostvldscasces 20
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 3 of 24 PagelD #: 289

NE oeen FS 900 Ae Ices bch vpn soos 3 civ a Dev ME SSVI IA POLAT ET PRUNES dot Ty ais astsboa ssa consuhivovsenesorsenccsezonsseesecscsesesses 20
ET OA BARNES ete ESEEdSE vias cl- Sich SguO uA. sboDr eT eo eret ccapadcasiot sede voxsiWVGdindaiecvéveensaceveceossovezeseseesusece 20
ADUCSIELE Evra lOVerle ll Uneeerer sues tonretstoercrstaueorarelanererterer TEN TPOTTTCAeTTerecTEaTCas vvsesssucvisdvass ncaccidsassesssessreseccacsees 21
AGIEITMENU VOIGT, eerietercer ces carers corer tercares a TeMns Teen TeREE TI TTICOMNT Tea TGALAVCTOOYSIGs les qi0icsisssesrassssovossovesovesnssorsesessgs 21
SU TEL Y seevvvoscstrcuteesertsnt eva Sense TineTT) ponte stvert anTeMNeL HU TOTVTIVUareTNGesU(NCIEONG ECT tades <VoUissvdeoctTeissssncsassscanessessens 21
USSU G setercyess sven ricts cotseteWtast an sot tc Ures CENT ruse Peete TOTS TAT aera ac as Caccnndon sulgnesabqessucaetsesecevaseecvonsscesssosss 21

EMplOyee EOUMS saaceercvitiscste crete tesireneertcvieretreMemmnr net Tertr ett eritsvecrrertrtirreresrieceevicsiccosssacsscvcssesseccacconsses 22
Bre Hite Packetascerene comata te cmcr ss rcaetint gerangr eaventeereenerMCtTeTrateh ectlaseatassipasascsessarcarecerssosesseescessesosees 22
NOW: Hire Packet iccrcestcecctceccresssecesectucect-aerrceestesrst er MeN TNT MERMMETORT TMNT ATO TTTeT, secsecccsestcsssoseesbsssecsscssecsvoess 22
Probation spesersrc cacssecetcretiveicesccttesteeess tet svslsts cue Sesctiergio fit av PPRUOMTRTEEEIT SUI ca cdastzingcesernssSsidtevssccncoeacseees 22

22

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 4 of 24 PagelD #: 290

introduction

Welcome to D’Argent Companies! Based in Louisiana, D’Argent Companies has been an innovator at the
forefront of construction and commercial real estate development for over 25 years. What sets us apart
from our competition in the industry? Simple, it’s our client satisfaction. Our goal is to build
relationships with each of our clients based on honesty and high quality work. We stick to the set budget
and timetable without sacrificing quality. We bring to the table the most advantageous solutions
catered to your company needs.

 

D’Argent Development and D’Argent Construction are subsidiaries of D’Argent Companies. This
facilitates D’Argent with the distinctive resources to deliver across-the-board turn-key solutions to our
client that continues through the longevity of the project form site selection, due diligence,
construction, sales and leasing. When you do something well, it shows. This is just one of the reasons
our services are highly sought after.

We do what we say we are going to do — period. Why are we audacious enough to stand firmly behind
our promises? It is due to our lengthy and corroborate history of having gratified clients. D’Argent
Companies has completed more than 100 projects in 8 states across the U.S to date. Our completed
projects thus far have predominantly been energy (oil & gas) and retail.

Mission Statement

D’Argent Companies strives to meet or exceed our business partners’ expectations. Our success will
insure that all of D’Argent Companies team members will have a career, not just a job, where they can
build their futures and wealth.

Vision Statement

D’Argent Companies will invest in high quality real estate investments while constructing facilities for
D’Argent Companies real estate investments and for our Business Partners that are expanding their
facilities.

Value Statements

We conduct all aspects of our business in a manner that makes others want to do business with
D’Argent Companies:

¢ Wedo what we say we’re going to do, period.

e |f we make a mistake, we fix it! No matter the costs

¢ We do not cut corners on construction or development; we use the best materials, tradesman
and professionals available irrelevant of their costs.

¢ Treat all business partners as equals no matter how inexperienced they are.

« Wedo not do business with people or companies that do not have our same values.

 

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 5 of 24 PagelID#: 291

Measuring Success

Some construction companies measure their success by the number of projects they complete, some by
the number of employees they have on staff, some by the amount of equipment they own, some by the
profits they make. D’Argent Companies measures success by the number of satisfied customers we have

History

Tom Giallonardo, III began working summers for his father’s masonry business as a laborer in and
around the New Orleans area where he was born and raised. Tom will tell you that he doesn’t
remember when he began working, but he can’t remember a summer when he wasn’t on a construction
site. In the mid-eighties, at the age of 20, he started his first business, North Shore Masonry.

Since those beginning years he has progressed from being a brick layer to a general contractor and a real
estate investor. In 2004 Tom formed D’Argent Properties then changed the name to D’Argent
Development. D’Argent Construction was formed to construct projects for D’Argent Development only,
but in 2009 D’Argent Construction took on its first non- in house project. Since its first 3° party
construction project D’Argent Construction has continued to grow constructing projects in 8 states
totaling a value of well over $60,000,000 at the end of 2015. D’Argent Companies is the name used

when referring to both D’Argent Construction and D’Argent Development.

Today, D’Argent Companies continues to successfully operate its two affiliate companies: D’Argent
Development, and D’Argent Construction. The two affiliates give D’Argent the ability to provide a “one
stop full service shop” for commercial development and construction projects.

Disclaimer

This handbook has been prepared as a guide to policies, benefits, and general information which should
assist you during your employment with D’Argent Companies, however, nothing contained herein is
intended to be a contract of employment or contractual duty between D’Argent Companies and any of
its employees. This handbook may be changed, amended, revised, or discontinued as deemed
appropriate by the management of D’Argent Companies. Changes may be made with or without
advance notice to employees. This handbook is a summary of policies, benefits, and procedures of
D’Argent Companies and is neither all-inclusive nor intended to anticipate and address each specific
circumstance which may arise.

Company Policies

Equal Employment Opportunity

D’Argent Companies shall provide Equal Employment Opportunity to all employees and applicants for
employment in accordance with all applicable Equal Employment/Affirmative Action laws, directives and
regulations of Federal, State, and Local governing bodies or agencies. D’Argent Companies will not
discriminate against or harass any employee or applicant for employment on the basis of race, color,
creed, religion, national origin, sex, sexual orientation, disability, age, marital status, or status with
regard to public assistance. D’Argent Companies will take affirmative action to ensure that all practices
are free of such discrimination. Such employment practices include, but are not limited to, the following:

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 6 of 24 PagelID #: 292

hiring, upgrading, demotion, transfer, recruitment or recruitment advertising, selection, layoff,
disciplinary action, termination, rates of pay or other forms of compensation, and selection for training

D’Argent Companies supports the policies of the Americans with Disabilities Act and is committed to
treating all applicants and employees with disabilities in accordance with the requirements of that act

Disability Accommodation

D'Argent Companies complies with the Americans with Disabilities Act (ADA), the Pregnancy
Discrimination Act, and all applicable state and local fair employment practices laws, and is committed
to providing equal employment opportunities to qualified individuals with disabilities, including
disabilities related to pregnancy, childbirth, and related conditions. Consistent with this commitment,
the Company will provide reasonable accommodation to otherwise qualified individuals where
appropriate to allow the individual to perform the essential functions of the job, unless doing so would
create an undue hardship on the business.

If you require an accommodation because of your disability, it is your responsibility to notify your HR
Liaison. You may be asked to include relevant information such as:

e Adescription of the proposed accommodation.
e The reason you need an accommodation,
e How the accommodation will help you perform the essential functions of your job.

After receiving your request, the Company will engage in an interactive dialogue with you to determine
the precise limitations of your disability and explore potential reasonable accommodations that could
overcome those limitations. Where appropriate, we may need your permission to obtain additional
information from your medical provider. All medical information received by the Company in connection
with a request for accommodation will be treated as confidential.

The Company encourages you to suggest specific reasonable accommodations that you believe would
allow you to perform your job. However, the Company is not required to make the specific
accommodation requested by you and may provide an alternative accommodation, to the extent any
reasonable accommodation can be made without imposing an undue hardship on the Company.

If leave is provided as a reasonable accommodation, such leave may run concurrently with leave under
the federal Family and Medical Leave Act and/or any other leave where permitted by state and federal

law.

The Company will not discriminate or retaliate against employees for requesting an accommodation.

Harassment

D'Argent Companies prohibits sexual harassment of all kinds. This policy applies not only to employees,
but also to clients, customers, guests, vendors and anyone else doing business with D'Argent
Companies. Any employee who feels that he or she has been a victim of sexual harassment, or who
believes that he or she has witnessed sexual harassment, should (if possible) directly and immediately
inform the harasser that the conduct is unwelcome and that he or she must stop. The victim should also

notify Human Resources immediately.

 
 

Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 7 of 24 PagelID#: 293

puienanisin
Sexual harassment is defined as unwelcome sexual advances, requests for sexual favors, offensive
remarks about a person’s sex, and other verbal or physical conduct of a sexual nature. Such activities are
illegal when:

¢ Submission is made a term or condition, either explicitly or implicitly, of an individual's
employment

¢ Submission to or rejection by an individual is used as a factor in decisions affecting that
individual’s employment

¢ Their purpose or effect of interferes with an individual’s work performance or creates an
intimidating, hostile or offensive work environment

Sexual harassment includes many forms of offensive behavior, including the harassment of a person of
the same gender as the harasser. The harasser can be the victim’s supervisor, an agent of the employer,
a supervisor in another area, a co-worker or a non-employee. The victim does not have to be the person
harassed but could be anyone affected by the offensive conduct. Examples of sexual harassment
include, but are not limited to, the following:

e Unwelcome sexual flirtation, advances or propositions
e Verbal comments related to an individual’s gender or sexual orientation
e Explicit or degrading verbal comments about another individual or his or her appearance

e The display of sexually suggestive pictures or objects in any workplace location, including
transmission or display via computer

e Any sexually offensive or abusive physical conduct

e The taking of or the refusal to take any personnel action based on an employee's submission to
or rejection of sexual overtures

e Displaying cartoons or telling jokes which relate to an individual’s gender or sexual orientation

It is important to D'Argent Companies that all employees are protected from harassment. Any employee
who believes he or she has been harassed should immediately notify the Office HR liaison, Justin
Giallonardo, by either writing an email at justing@dargentcompanies.com or scheduling a face to face
conference. Any incidents that are perceived as harassment will be investigated and appropriate action
will be taken by D'Argent Companies.

 

Violence

D’Argent Companies is committed to maintaining a workplace that is free of violence. The safety and
security of our employees is of the utmost importance. Acts of violence or threats of violence will not be
tolerated and will result in disciplinary action up to and including termination.

All threats of or actual violence, both direct and indirect, should be reported as soon as possible to your
direct supervisor or any other member of management. This includes threats by employees, as well as
threats by customers, vendors, solicitors or any other member of the public. When reporting a threat of
violence, you should be specific and detailed as possible.

Note: Firearms, weapons, and other dangerous or hazardous device or substances are prohibited from
the premises of D’Argent Companies without proper authorization.
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 8 of 24 PagelD #: 294

Substance Abuse

D’Argent Companies employees are expected to report for duty in a manner that provides for public
safety and efficient performance. The possession, use, distribution, manufacture or sale of alcohol
and/or controlled substances is prohibited. An employee may not work while under the influence of
alcohol and/or a controlled substance. Employees violating this policy may be subject to disciplinary
action up to and including termination.

Prohibited drug use may include over-the-counter medication when it is used in a manner inconsistent
with its intended use and affects the performance of the employee.

The consumption of alcoholic beverages during office hours or lunch breaks is strictly prohibited unless
approved by senior management. The use consumption of alcoholic beverages during late meetings
and/or office gatherings is strictly prohibited unless approved in advance by senior management. Any
consumption of alcohol permitted hereunder shall be in a responsible manner and any abuse of alcohol
is strictly prohibited. D’Argent Companies bears no responsibility or liability for the actions of its
employees if the consumption of alcohol is permitted by senior management.

All new employees may be required by D’Argent Companies to pass an 8 panel drug test in order to
maintain their hire status. If required, the test must be performed within the first 5 working days of
employment. As a condition of continued employment, employees may be required to undergo alcohol
and drug screening. An alcohol and/or drug screening may also be required in the event an employee is
party to a workplace injury that results in damage to company property. Failure to take part in a drug or
alcohol screening may be cause for termination.

Smoking

D’Argent Companies endeavors to provide a safe and healthy working environment for all employees
and therefore prohibits smoking in company buildings. Employees who violate this policy may be subject
to disciplinary action up to and including termination.

Designated smoking areas are located:

e Back Patio
e Front Breezeway

e Walk Way (Please try and refrain from smoking at the front of building unless raining)

Note: Make sure to place all cigarette butts in the recycling bin when through.
Dress Code

Acceptable Business Attire:
Men:
e Dress Slacks, Chinos or Docker, Blue Jeans, (No holes, tears, tatters, etc.)

e Ties, Dress Shirts with buttons and collars, Polo Shirts with collars, Oxford Button Down shirts,
Sweaters and Cardigans, Sports Coats and Blazers

e Dress Shoes, loafers, sandals, Conservative Tennis Shoes

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 9 of 24 PagelID #: 295

Women:

¢ Dresses Sweaters Skirts, Skorts, Culottes, Blue Jeans, (At or below the knee)
¢ Dress Slacks or Stirrup Pants, Blouses, Polo Shirts, (No holes, tears, tatters, etc.)

e Dress Shoes, loafers, sandals, Conservative Tennis Shoes, Nylons or Stocking

***Any company logo’d attire is permitted at all times. ***
Unacceptable Attire:

e Plain or Pocket T-Shirts, T-shirts with vulgar logos, Off-the-shoulder tops, Provocative Attire
e Cutoffs, Beach wear Midriff length tops, Sleep Pants, Athletic/Workout wear
e Flashy Tennis shoes, flip flops

Administrative Assistant Attire:

The position of the Administrative Assistant is vital in that he/she is the first person any DAC guest
encounters; for that reason, it is important that their attire and appearance is one that expresses both
professionalism and confidence in DAC. Therefore, the Administrative Assistant is to dress in a business
casual manner at all times.

Exceptions:

At its discretion, the Company may allow employees to dress in a more casual fashion than is normally
required. On these occasions, employees are still expected to present a neat appearance and not
permitted to wear ripped or disheveled clothing, athletic wear, or similarly inappropriate clothing.
Casual dress may be appropriate on Fridays, although employees are still expected to use good
judgment in their choice of casual clothes.

Enforcement:

Office Manager is responsible for monitoring and enforcing this policy. The policy will be administered
according to the following action steps:

e If questionable attire is worn in the office, the office manager will hold a personal, private
discussion with the employee to advise and counsel the employee regarding the
inappropriateness of the attire.

e If an obvious violation occurs, the office manager will hold a private discussion with the
employee to go home and change his/her attire immediately. (Non-salaried employees will not
be compensated for any work time missed because of failure to comply with this policy)

D’Argent Companies expects that each employee’s appearance will be consistent with a professional
image. All employees are expected to dress in attire appropriate to their position and duties. Clothing
should be neatly laundered and all employees must practice good hygiene.

Code of Conduct

D'Argent Companies adopts this policy to ensure orderly operations and to provide the best possible
work environment. D'Argent Companies expects employees and others who may be engaged to provide
services from time to time (such as temporary personnel, consultants and independent contractors) to
adhere to these standards of conduct while on company premises, attending company functions or
otherwise performing work-related activity and representing D'Argent Companies.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 10 of 24 PagelD #: 296

D'Argent Companies is responsible for providing a safe and secure workplace and strives to ensure that
all individuals associated with our company are treated in a respectful and fair manner. While not
intended to list all the forms of behavior that are considered unacceptable, the following are examples
of conduct that may result in disciplinary action:

e = Theft or inappropriate removal or possession of property
e = Falsification of records, including timekeeping
e Working under the influence of alcohol or illegal drugs

e Possession, manufacture, sale, transfer, distribution or use of alcohol or illegal drugs in the
workplace, while representing the company, or while operating employer-owned vehicles or
equipment

e Fighting or threatening violence in the workplace
e Immoral actions or intimidating others
e Boisterous or disruptive activity in the workplace

e Negligence or improper conduct leading to damage of company, customer or co-worker’s
property

e  Insubordination or other disrespectful conduct
e Violation of safety or health rules
e Sexual or other unlawful or unwelcome harassment or touching
e Excessive absenteeism or any absence without notice
e Unauthorized use of telephones or other company equipment
e Using company equipment for purposes other than business
e Unauthorized disclosure of confidential information
e Violation of personnel policies
e Unsatisfactory performance or conduct
Any employee who deviates from these rules and standards will be subject to disciplinary action, up to
and including termination of employment.

Company Property

If you leave your employment with D’Argent Companies, under no circumstances may you use, remove,
or fail to return any D’Argent Companies equipment, purchased software, software developed by
yourself or another employee, customer lists, any other company owned materials or intellectual
property belonging to D’Argent Companies without the express written permission of the Thomas
Giallonardo

Confidentiality

D’Argent Companies requires all employees to sign a Non-Disclosure and a Non-Compete as a condition
of employment, due to the possibility of being privy to information that is confidential and/or intended

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 11 of 24 PagelD #: 297

for the company use only. This policy benefits employees by protecting the interests of D’Argent
Companies to safeguard confidential, unique, and valuable information from competitors or others

Should an occasion arise in which you are unsure of your obligations under this policy, it is your
responsibility to consult with your direct supervisor. Failure to comply with this policy could result in
sanctions, including but not limited to termination.

Employment Basics

Employment on an At-Will Basis

All employees of D’Argent Companies, regardless of their classification or position, are employed on an
at-will basis. This means that each employee’s employment is terminable at the will of the employee or
D’Argent Companies at any time, with or without cause and with or without notice. No officer, agent,
representative, or employee of D’Argent Companies has any authority to enter into any agreement with
any employee or applicant for employment on other than on an at-will basis. Furthermore, nothing
contained in the policies, procedures, handbooks, manuals, job descriptions, application for
employment, or any other document of D’Argent Companies shall in any way create an express or
implied contract of employment or an employment relationship on other than an at-will basis.

I-9 Immigration Reform Policy
The Immigration Reform and Control Act of 1986 requires employers to hire and retain only individuals

who are authorized to work in the United States.

To enforce these guidelines, IRCA requires an employer to verify a potential employee’s eligibility by
completing the Employment Verification Form (Form I-9). By completing Form I-9, the employer is
certifying that it has viewed documents proving that the potential employee is authorized to live and
work in the United States.

All employees are asked to provide original documents verifying their right to work in the United States
and to sign a verification form (Form I-9). If an individual cannot verify his or her right to work within
three days of hire, D'Argent Companies must terminate his or her employment.

Please contact Human Resources with questions or concerns.
Personal Information

It is important that the personnel records of D’Argent Companies be accurate at all times. All employees
are required to inform D’Argent Companies if they have a change in any of the following: Name,
Address, Phone number/Cell number, Person to be notified in case of an emergency, and Marital
Status/Dependents

D’Argent Companies does not give out personal employee information to outside callers.

Employment Categories

Introductory -- All new and rehired employees are considered introductory employees until completing
90 days of employment and receiving a satisfactory evaluation.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 12 of 24 PagelD #: 298

Temporary — A temporary employee is one who is retained on a limited time basis as needed, and is
called upon from time to time for special projects. Temporary employees are not be eligible for
company benefits. Temporary employees are not eligible for a paid holiday. Temporary employees are
not be eligible for personal time accrual. Temporary employees must accurately track their hours by
filling out a weekly time sheet and getting it approved by their direct supervisor.

Salaried — A full-time employee is one who works a minimum of 40 hours in a pay period. A salaried
employee may be hired or promoted to such status. This excludes employees who have been hired as a
temporary employee. Salaried employees are not allowed overtime compensation

Work Schedules

The normal D’Argent Companies work week is Monday — Friday. Normal business hours are from 8:00
AM — 5:00 PM. Every salaried employee is expected to work at least an 8-hour day, five days a week.
There may be an agreement between a supervisor and employee to modify this schedule if it meets
management approval.

Salaried employees are allowed a 1 hour lunch period each workday. Part-time and temporary
employees’ lunches are scheduled as needed. Lunch periods will be staggered so that telephone
answering is covered at all times.

D’Argent Companies, in the sole and absolute discretion of its management, may allow its employees a
flexible work schedule. Contact your supervisor if your schedule does not work for you. If feasible, your
supervisor will try to accommodate your individual needs.

If you are going to be late, you must contact your supervisor. Failure to do so will result in a verbal
warning. After three verbal warnings your employee status will be under review.

Meal and Rest Periods

D'Argent Companies strives to provide a safe and healthy work environment and complies with all
federal and state regulations regarding meal and rest periods. Check with your HR Liaison regarding
procedures and schedules for rest and meal breaks. The Company requests that employees accurately
observe and record meal and rest periods. If you know in advance that you may not be able to take your
scheduled break or meal period, let your HR Liaison know; in addition, notify your HR Liaison as soon as
possible if you were unable to or prohibited from taking a meal or rest period. All employees under the
age of 18 will receive a 30-minute meal or rest period after five hours of work.

Accommodations for Nursing Mothers

D'Argent Companies will provide nursing mothers reasonable unpaid break time to express milk for their
infant child(ren) for up to one year following the child's birth.

If you are nursing, you will be provided with a space, other than a restroom, that is shielded from view
and free from intrusion from co-workers and the public.

Expressed milk can be stored in company refrigerators. Sufficiently mark or label your milk to avoid
confusion for other employees who may share the refrigerator.

Break time should, if possible, be taken concurrently with any other break time already provided. If you

 

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 13 of 24 PagelD #: 299

ere nonexempt, clock out for any time taken that does not run concurrently with normally scheduled
- * morc or erect Cae e | er a > = o ar ncourace D sc
est periods, and suc e will be paid in accordance with federal law. You are encouraged to discuss
the length and frequency of these breaks with your HR Liaiso

Bia nerancion af thic ne = ar an

sO prov OT) OF TTMS DO Ya es, OF W Bose! |

 

ism will not be tolerated. Lateness

hiieccal -« j ~
Chronic, habitual, and/or exc

s 2 teeis
absenteeism, and failure to follow call-in procedures are cause for disciplinary actions up to and

m
wv

including termination.

All regular full-time and salaried employees received the following seven paid holidays per year:

e New Year's Day

e 4th of July

¢ Memorial Day

e Labor Day

e Thanksgiving Day
e Christmas Eve

e Christmas Day

If a paid holiday occurs during your vacation, you will not be charged a vacation day. If you choose, your
vacation can be extended by an additional day.

Time Off

Personal Time is any time an employee is not at work during their normal work schedule. This time can
be used for sicknesses, vacation, compassionate leave, maternity leave or any other reason an employee

is not at work.

Full-time and salaried employees may be eligible for personal time with pay. Personal time accrual
begins the first day of your employment. Personal time is allocated according to the length of service

and to the date of hire as follows:

e 1+ year of service —5 vacation days (40 hours), 5 sick days (40 hours)
© 3+years of service — 10 vacation days (80 hours), 5 sick days (40 hours)

When your personal time is used up and you are not at work, you will not be paid for the time missed
from work. Paid time off can be used in minimum increments of four hours.

Arrangements for personal time off must be made with the employee’s supervisor as far in advance as
possible. At least 2 weeks’ notice is required for scheduling more than 2 days personal time off. All
personal time off must be made on a request form provided and approved by your supervisor
depending on business needs and staffing requirements.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 14 of 24 PagelD #: 300

If conflicts arise due to overlapping time off requests, management will make a decision on a case-by
case basis. A reasonable effort will be made to give you the time off you request, however, due to
departmental workload, there may be times of the year when extended personal time off cannot be
accommodated.

A physician’s note is required for employees missing 3 or more days of work due to illness. This includes
ill employees as well as employees that must be out of the office with an ill child or family member. Any
scheduled time off during the workday for doctor's appointments, whether personal or for a family
member, that run over the blocked time must be documented with a physician’s note.

Employees must use all available paid personal time, sick or vacation, in the calendar year in which it is
granted. This paid personal time does not carry over from year to year. The employee will not be paid
for or allowed to use any unused paid personal time, vacation time and/or sick time, in the event an
employee resigns, is terminated or laid off.

D’Argent Companies supports your right to vote and urges you to do so. Full-time and salaried
employees will be allowed up to two hours off with pay for voting in state and federal elections,
providing you get your supervisor's approval at least 2 days in advance.

Religious Accommodation

D'Argent Companies is dedicated to treating its employees equally and with respect and recognizes the
diversity of their religious beliefs. All employees may request an accommodation when their religious
beliefs cause a deviation from the Company dress code or the individual's schedule, basic job duties, or
other aspects of employment. The Company will consider the request, but reserves the right to offer its
own accommodation to the extent permitted by law. Some, but not all, of the factors that will be
considered are cost, the effect that an accommodation will have on current established policies, and the
burden on operations — including other employees — when determining a reasonable accommodation.
At no time will the Company question the validity of a person's belief.

If you require a religious accommodation, speak with your HR Liaison.
Jury Duty Leave

D'Argent Companies encourages employees to fulfill their civic duties related to jury duty. If you are
summoned for jury duty, notify your HR Liaison as soon as possible to make scheduling arrangements.

You will receive your regular compensation for the first day of jury duty. Any additional time spent on
jury duty will be unpaid; however, exempt employees will not incur any reduction in pay for a partial

week's absence due to jury duty. You may opt to use vacation in place of unpaid leave.

The Company reserves the right to require employees to provide proof of jury duty service to the extent
authorized by law.

The Company will not retaliate against employees who request or take leave in accordance with this
policy.

Military Leave

D'Argent Companies provides military leave to eligible employees in compliance with federal and state

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 15 of 24 PagelD #: 301

laws. tracladiog the federal Unitormed Services Employment and Keemployment Mmhts Act (USE RMA)
Oviestions regarding the Company a military leave policy should be directed to Hunan Resources

Loployees should notify they managers as soon as they become aware of a military service obligation

ieave iy Annual tra nog

Linplayees who are members of the US Army, Navy, Alt Force, Marines or Coast Guard Reserves or the

National Guard may be granted leaves of absence for the purpose of participating in Reserve or National
Guard training programs

Employees will be granted the minimum amount of leave needed to meet the minimum training
requirements ef rete units. No employee will be required to use vacation time for military duty, but
employees who do elect to schedule their vacations to coincide with military duty will receive their full
regular vacation pay tn addition to any pay tram the military

In recognition of the public service pertormed by Reservists and members of the National Guard,
employees will receive the difference between their regular pay and their service pay, excluding any
vilitary Subsistence allowance or other expense allowances during the training period, If state law
requires a different arrangement, D'Argent Companies will comply with state law, Please contact Human
Resources with any questions

Cove’ roy \t } fer Se vit ¢

Permanent enrployees who perform service in the uniformed services may be granted leaves of absence
for the purpose of participating in military service, Under USERRA, “uniformed services” consists of the
US. Army, Navy, Marine Corps, Alr Force and Coast Guard and their Reserve components, U.S. National
Guard and Air National Guard, the Commissioned Corps of the Public Health Service and any other
category of persons designated by the President of the United States in time of war or emergency.

Employees will be granted leave as required to complete the military service, for up to five years of
cumulative uniformed service related absences, Some special categories of military service are exempt
from this Ave -vear lint

Employees with leaves of less than 31 days must report back to work by the beginning of the first
regularly scheduled work period after the end of the last calendar day of service, plus the time required
to return home safely and have an eight hour rest period

Employees with leaves between 31 and 180 days must apply for re-employment no later than 14 days
after completion of uniformed service. Employees with leaves longer than180 days must apply for re-
emplovment no later than 90 days after completion of uniformed service

The reporting or application deadlines are extended for persons who are hospitalized or convalescing
because of an injury er iliness incurred or aggravated during the performance of military service

Returning service members will be reemployed in the job that they would have attained had they not
heen absent for military service, with the same seniority, status and pay, as well as other rights and
benefits determined by seniority (escalator position). The Company will make reasonable efforts (such
as training or retraining) to enable returning service members to refresh or upgrade their skills to help
them qualify for reemployment. However, certain exceptions apply and a service member may be
laced im ap alternative reemployment pasition if he or she cannot qualify for the escalator position.

Reemmoved service members are entitled to the seniority and rights and benefits based on seniority
that they would have attained with reasonable certainty had they remained continuously employed

during a period of military service, the employees will be treated as if they are on a furlough or leave of

 

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 16 of 24 PagelD #: 302

absence, Consequently, during their period of service they are entitled to participate in any rights and
benefits not based on seniority that are available to employees on comparable nonmilitary leaves of
absence.

if an employee's health plan coverage would terminate because of an absence due to military service,
he or she may elect to continue the health plan coverage for up to 24 months after the absence begins
or for the period of service (plus the time allowed to apply for reemployment), whichever period is
shorter. The employee may be required to pay up to 102 percent of the full premium for the coverage.
However, if the military service is for 30 or fewer days, the employee cannot be required to pay more
than the normal employee share of any premium.

Travel

Employees may be asked to travel for company business. Flights, hotel and other travel arrangements
should be made through the D’Argent Companies Travel Coordinator. For overnight travel, the company
will pay the IRS allowable per diem rate for the city to which you are traveling. Hotels, meals, and
incidentals are included in your per diem which is an amount that varies by destination. This IRS
regulated amount will need to be requested from accounting in advance of your trip. A taxi to and from
the airport, where a hotel limousine is not available, will be reimbursed if it means that you would save
money instead of renting a car.

If employees are required to use their own vehicle for company business for trips over 10 miles you will
be reimbursed at the current maximum IRS rate allowed. These rates will be reviewed and adjusted
periodically. Related parking expenses for a company-approved trip will be reimbursed with
presentation of a receipt. Receipts should be turned in during the pay period in which they occur. Traffic
and parking violations will not be reimbursed. Expenses other than in-town job-related travel by staff
members must be pre-approved.

Mileage must be recorded and turned in at the end of each month for reimbursement.

If you must entertain prospective clients or others while on a trip, you are expected to keep the
expenses reasonable. You will be reimbursed for these expenses if they are reasonable.

If you use your personal vehicle for a company errand or trip, you must be prepared to take all legal or
civil responsibility for your driving as well as ensure that your vehicle is in a safe driving condition. The
company will not be responsible for any accident, theft or other occurrence when you are using your
own vehicle. The mileage reimbursement you receive includes gas and wear and tear as well as
insurance for the miles that you use your car. You may not use your vehicle for a company errand or trip
if you do not have insurance to cover any potential accident, theft, or other vehicle related occurrence.
By using your own vehicle, you agree to indemnify the company from any liability due to your own
driving. You are not to use your vehicle or a rental vehicle for a company errand or any other company
travel unless you are fully insured, so as not to cause the company any liability.

Personal Phone Calls, Mail, & E-mails

Management reserves the right to monitor e-mail and to have all passwords and access codes for files
created on company time or for the company’s benefit. If any unauthorized employee accesses another
employee’s files, company records, e-mail or voice mail without specific authorization, they may be
subject to a warning or termination depending upon the severity of the access.

 

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 17 of 24 PagelD #: 303

Limit the number of personal calls made or taken during business hours, Keep your conversations under
3 minutes so as not to tie up the business lines

Use of personal cell phones for personal calls, texting or emails during business hours is strictly
prohibited

If you want someone to know your personal phone number at home, please provide him or her with
that information, D’Argent Companies does not release such personal information to outside callers

Long-distance personal calls should not be made on business lines. Obtain your supervisors’ approval if
you need to make a personal long distance call on the business line. You will be expected to reimburse
D’Argent Companies for the call.

All personal mail must be directed to your home. Personal business activities are not to be conducted
during working hours.

Performance Reviews

Your performance will be reviewed during and at the end of your introductory period as well as
throughout your employment. If your performance is found satisfactory following the introduction
period, you may become a fully participating staff member eligible for perks, as outlined in the
employee categories.

All employees should know how they are performing on the job and what steps they might take to
improve their job performance. Each employee’s performance will be reviewed on regular intervals. At
the time of review, the employee will meet with their immediate supervisor to discuss strengths and
weaknesses, career development, goals, and objectives. A written review will be placed in the
employee’s personnel file after that discussion. The employee will be asked to sign this document to
acknowledge the discussion with their supervisor. A copy will also be given to the employee for their
personal files.

Pay increases are not part of the review process unless indicated by your supervisor. All pay increases
are based on merit.

If a review is required due to poor or nonperformance of all or part of the employee’s job, or due to
noncompliance with company policies, an employee may be placed on probation for a period of time to
be determined by their supervisor.

Disciplinary Process

Employees are expected to conduct themselves in accordance with generally acceptable work
behaviors. Disciplinary action will depend on the circumstances surrounding the violation and will
include termination if necessary. Your employment is not guaranteed for any specified length of time.
D’Argent Companies reserve the right to terminate employees with or without cause.

Termination/Resignation
Termination of employment is an inevitable part of personnel activity within any organization, and many

of the reasons for termination are routine. Below are examples of some of the most common
circumstances under which employment is terminated:

e Resignation—voluntary employment termination initiated by an employee

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 18 of 24 PagelD #: 304

¢ Termination—involuntary employment termination initiated by D'Argent Companies

¢ ~—Layoff—involuntary employment termination initiated by D'Argent Companies for
nondisciplinary reasons

if you wish to resign, we ask that you notify your manager of your anticipated departure date at least
two weeks in advance. Of course, as much notice as possible is appreciated by D'Argent Companies and
your co-workers. This notice should be in the form of a written statement.

If you fail to report to work for three consecutive days without informing management of the planned
absence, we will assume that you have voluntarily resigned.

In the case of termination due to resignation, retirement or a permanent reduction in the work force,
your accrued vacation pay will be paid on a pro-rata basis. Unused personal time is not paid upon
termination. In the case of termination, any vacation or personal/sick time used in excess of accrued
time will be deducted from your final paycheck given your prior written permission.

Furthermore, any outstanding financial obligations owed to D'Argent Companies will also be deducted
from your final check, given your prior written permission. If your final check does not sufficiently cover
the money owed to the company, you will remain liable for that amount.

A meeting between you and your immediate manager will take place prior to your last day of work. If
applicable, your rights concerning continuation of group health benefits will be discussed during this
meeting. Parking passes, office keys, company equipment and building passes must be returned at this
time, along with all other company property and confidential information.

If you leave D'Argent Companies in good standing, you may be considered for re-employment.

Except as required by law or by separate agreement, employee salary and benefits will end on the date
of termination.

Upon resigning from D'Argent Companies, you should continue to provide the company with an
accurate address for at least one year for tax purposes and so that your final paycheck can be mailed to
you.

Compensation

Reporting Time Worked

The Federal Government requires that D’Argent Companies maintain accurate time tracking for hourly
employees. All employees are expected to keep track of their hours worked. Any unauthorized
employee who alters the report of another employee’s time worked will be subject to disciplinary action
up to and including termination.

Recording Time

Federal and state laws require D'Argent Companies to keep accurate records of hours worked by
nonexempt (hourly) employees. Clock in no more than five minutes ahead of your start time and clock
out no later than five minutes after your quitting time. All nonexempt employees are required to enter
their hours worked accurately, including all lunch periods and any rest periods of more than 20 minutes.
You are required to notify the Company of any pay discrepancies, unrecorded or misrecorded work
hours, or any involuntary missed meal or break periods.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 19 of 24 PagelD #: 305

Do not complete the time sheet of any other employees or request that they do so for you. Be sure to
indicate your days off. Any changes to your time card must be approved of and initialed by your HR
Liaison. Time cards are to be turned in to accounting on the 1st day of each month.

Falsification of time records or recording time for other employees may result in discipline up to and
including termination of employment,

Regular Pay

Employee benefits are a significant part of your total compensation.

Direct Deposits are issued weekly, every Friday. When the distribution day falls on a holiday, paychecks
will be distributed on the preceding business day.

All commissions and or per diems are paid weekly, every Friday. Commissioned amounts are based on
actual, collected (payment received) sales for the period less any returns or credits.

Overtime

Overtime is defined as time worked beyond a forty hour workweek. Hourly waged employees will be
compensated on a time and a half basis for overtime.

Employees are to complete their daily and weekly assignments during regular office hours. Non-exempt
employees are eligible for overtime for all hours worked in excess of 40 in any work week. It is expected
that an employee will comply with any requests to work overtime. The D’Argent Companies will also try
to give you as much notice as possible when overtime will be mandated. All overtime designated by
your direct supervisor is approved overtime. If an employee works overtime without approval, the
overtime must be paid, however the employee may be subject to disciplinary action up to and including
termination.

Salaried employees will not be paid on an overtime basis and may be asked to work extra hours as
business demands.

Garnishment of Wages

D’Argent Companies honors wage garnishments. Employees will be notified when garnishment orders
are received.

Paycheck Deductions

D'Argent Companies is required by law to make certain deductions from your pay each pay period. This
includes income and unemployment taxes, Federal Insurance Contributions Act (FICA) contributions
(Social Security and Medicare), and any other deductions required under law or by court order for wage
garnishments. The amount of your tax deductions will depend on your earnings and the number of
exemptions you list on your federal Form W-4 and applicable state withholding form. You may also
authorize voluntary deductions from your paycheck, including contributions for insurance premiums,
retirement plans, spending accounts, or other services. Your deductions will be reflected in your wage
statement.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 20 of 24 PagelD #: 306

The Company will not make deductions to your pay that are prohibited by federal, state, or local law. If
you have any questions about deductions from your pay, contact your HR Liaison. You will be
reimbursed in full for any isolated, inadvertent, or improper deductions, as defined by law. If an error is
found, you will receive an immediate adjustment, which will be paid no later than your next regular
payday.

Employee Benefits

Social Security & Medicare

Through Social Security, you and your family are protected against loss of work income due to
retirement, disability or death. Medicare protects you against the increasing medical expenses
associated with aging. All employees participate in the Social Security program. D’'Argent Companies
matches the amount of Social Security taxes paid by each employee.

Unemployment Compensation

Worker's compensation is a benefits program created by state law that provides medical, rehabilitation,
income, death, and other benefits to employees and dependents due to injury, illness, and death
resulting from a compensable work-related claim covered by law. This plan, administered by the state
and Federal governments, is financed entirely by employers through payroll taxes.

Supplemental Workers’ Compensation Pay

If you are injured on the job, you may be eligible for Worker’s Compensation benefits, as stipulated by
state law. Workers’ Compensation provides for medical, surgical and hospital treatment, as well as
weekly compensation for lost work time. If you are injured on the job, you must notify your supervisor
immediately or as soon as possible after the injury occurs in order to be eligible for Workers’
compensation benefits. All benefits are spelled out in detail under the Workmen’s Compensation Law of
Louisiana.

Tuition Reimbursement
D’Argent Companies encourages its employees to attend professional information gatherings such as
seminars, workshops or classes that are related to their work at D’Argent Companies. Management may

be willing to pay for these experiences. Please let your supervisor know if you are aware of an
educational experience that will enhance your work at D’Argent Companies.

Miscellaneous

Gifts and Tips

Employees are not to accept gifts, tips, gratuities, or special favors from customers or vendors.
Employees are prohibited from soliciting money, gifts, or special favors from other employees or their
families.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 21 of 24 PagelD #: 307

D’Argent Companies realizes that there may be certain solicitations, such as school fundraisers, that
employees would like to make available to their colleagues, Contact your supervisor before bringing any
solicitation to your workplace.

Outside Employment

D'Argent Companies employee are not allowed to be involved in other employment, it is essential that
their primary commitment is given to D’Argent Companies. This commitment includes honoring your
work schedule at D’Argent Companies. While employed at D’Argent Companies, an employee may not
utilize talents and/or knowledge gained through employment at D’Argent Companies, company
equipment, software or other assets of the company for the benefit of other companies or non-D’Argent
Companies staff without the express permission of Thomas Giallonardo.

Inclement Weather

D’Argent Companies functions best when all employees are at work so it is important to report to work
as scheduled. If hazardous weather conditions exist, D’Argent Companies expects you to use good
judgment and your supervisor will take that into consideration if you do not arrive on time.

Safety

D'Argent Companies wants to ensure that our employees remain safe and injury-free at all times. The
company intends to comply with all applicable safety laws. In order to guarantee that accidents are
avoided whenever possible, we expect our employees to refrain from horseplay, careless behavior and
negligent actions. It is the company’s policy to maintain a safe and secure working environment for all
employees and clients.

While working, employees must observe safety precautions for their safety and for the safety of others.
All work areas must be kept clean, and free of clutter and debris. Any hazards or potentially dangerous
conditions must be corrected immediately or reported to a supervisor.

e If you are involved in an accident, you must:

e Report the accident to your supervisor or to Human Resources immediately
e Obtain any necessary medical treatment

e Fill out an Accident Report, regardless of the severity of the injury

e If you must seek additional medical treatment, obtain your supervisor’s consent before leaving
the premises

Employees who fail to comply with this procedure may be subject to disciplinary action.

Issue Report

D’Argent Companies values input from employees. Management will carefully review all comments
placed on issue reports. Although not required, it is suggested that you provide your name on the
suggestion form so that management will be able to request clarification, if needed. If you have a
solution, please not detailed explanation of solution or improvement and reasons why it needs
implementation.

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 22 of 24 PagelD #: 308

Employee Forms

Below is a list of possible forms that an employee may be ask to sign
Pre Hire Packet

New Hire Packet

Probation

Termination

e

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 23 of 24 PagelD #: 309

D'Argent Construction, LLC

1460 Centre Court ee
(318) 787-6726 (Fax)
Alexandna, LA 71301 Justing@Dargentcompanies.com (email)

 

Temporary Employment Acknowledgement

Date: 42/17/19
Name (First) Julienne (Middle) A (Last) Serrano (Suffix)
Street Address 6726 Coit St Telephone No: ____(407) 913-9160
Mobile Phone No (407) 913-9160

 

City, State, Zip Code Eort Polk LA 71459

 

| understand that | am being employed by D'Argent Construction, LLC — in a temporary

position. | acknowledge that this temporary employment does not entitle me to any
Special consideration for permanent employment. | understand that my temporary
employment may be terminated at any time. | understand that | am not eligible to
participate in any fringe benefit programs, retirement programs, or any other programs
available to permanent employees, unless required by law. If | should be allowed to
participate in any benefit programs, | understand that my participation may be withdrawn
or terminated by the Company at any time and without reason.

Signature: Alb). Date: December 18, 2019

Witness Name (print or type): Alvssa Setliff
Witness ies : YM dud

)
ili

Date: December 18, 2019

 

 
Case 1:20-cv-01501-JPM Document 27-5 Filed 04/07/21 Page 24 of 24 PagelD #: 310

D'Argent Construction, LLC

Centre Court (318) 787-6049 (Voice)
(318) 787-6726 (Fax)

Alexandria, LA 71301 Justing@Dargentcompanies.com (email)

Confidential Data Agreement

 

 

18 Date: 12/17/19
ployee Name Julienne (Middle) A (Last) Serrano (Suffix)
eet Address 6726 Coit St Telephone No (407) 913-9160
Mobile Phone No (407) 913-9160

 

Cay. State, Zip Code Fort Polk LA 71459

 

By signing this agreement | hereby certify that:

| will not disclose any confidential information about the company, company business,
company personnel, or company customers and associates.

| will not inappropriately retain or copy any confidential information about the company,
company business, company personnel, or company customers and associates.

| may be subject to civil and/or criminal penalties if | disclose any confidential
information about the company, company business, company personnel, or
company customers and associates.

Employee Signature: A) Hi Date: December 18, 2019
7 L

Witness Name (print or fype): Alyssa Setliff

Witness Signature:\_44 ine : Date: December 18, 2019

74 Vy

 

 
